PER CURIAM.
Joseph Hugo Gibbs appeals the district court’s orders dismissing his 42 U.S.C.A. § 1983 (West Supp.2002) complaint and denying his motions for reconsideration and to amend the judgment order. We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Gibbs v. South Carolina, No. CA-01-3646-3-10BC (D.S.C. Oct. 23, 2001; filed Nov. 30, 2001 & entered Dec. 3, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.